Order entered August 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00311-CV

    HOUSTON INTERNATIONAL INSURANCE GROUP, LTD., ET AL., Appellants

                                                  V.

         NATIONSBUILDERS INSURANCE SERVICES, INC., ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-06111

                                             ORDER
       Because this appeal was dismissed July 1, 2014, we DENY as moot the court reporter’s

request for extension of time to file the reporter’s record.


                                                        /s/    KERRY P. FITZGERALD
                                                               JUSTICE